EXAMINER’S COMMENT and REASONS FOR ALLOWANCE
EXAMINER’S COMMENTS
Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 1/29/2021 has been entered.
Applicant's response filed 1/29/2021, which provided a claim listing with no further claim amendments, and a second Declaration under 37 C.F.R. § 1.132 by Ms. Anna Klee, has been entered into the record.  Claims 7, 12-14, 16 and 19-21 are pending.  Claims 1-6, 8-11, 15, 17 and 18 were previously cancelled.  Claims 7, 12-14, 16 and 19-21 have been examined on the merits in their full scope.

Examiner’s Comment Regarding Requirement for Deposit of Biological Material
Applicant indicates in the originally filed specification (page 10, lines 15-25) the identification of Lactobacillus brevis DSM 22721 by the accession number of the deposit, the date of the deposit, a description of the deposited biological material sufficient to specifically identify it and to permit examination, the name and address of the depository and that the deposit was made under the terms of the Budapest Treaty.
In view that the deposit was made under the terms of the Budapest Treaty, it is additionally required that an affidavit or declaration by Applicant, or a statement by an attorney of record (over his or her signature and registration number) that states that the 
EXAMINER’S REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: 
Upon entry of the Response filed on 1/29/2021, which includes the second Declaration under 37 C.F.R. § 1.132 by Ms. Anna Klee, the rejection of claims 7, 12-14, 16 and 19-21 under 35 U.S.C. § 103(a) as being unpatentable over Van Sinderen et al. (EP 2 592 158; Filing Date: 11/14/2011), taken in view of Muynck et al. (Microbiological Research. Vol. 159, pp. 339-346; 2004) and Reindl et al. (U.S. PGPUB 2009/0130073; 2009), has been withdrawn.
As noted in the 1/29/2021 Declaration, evidence is provided which shows that the Lactobacillus brevis of the prior art (i.e., Muynck’s LMG 6906 strain) is neither identical nor sufficiently similar to the claimed lactic acid bacteria (i.e., Lactobacillus brevis DSM 22721).  Declarant provides additional experimental data where instantly claimed Lactobacillus brevis DSM 22721 was compared against Muynck’s Lactobacillus brevis LMG 6906 strain in plate assays that assessed mold inhibitory activity on various fungal strains (Declaration, page 2, paragraphs 7-10; Figs. 1 and 2).  Within Figs. 1 and 2, instantly claimed Lactobacillus brevis DSM 22721 is indicated as plates 1 and 2, while Muynck’s Lactobacillus brevis LMG 6906 strain is indicated as plates 3 and 4.  
Lactobacillus brevis LMG 6906 strain did not exhibit any mold inhibition across the range of different fungi tested, as compared to control.  Conversely, instantly claimed Lactobacillus brevis DSM 22721 showed strong inhibition of fungal growth, as compared to control.
Based upon Declarant’s experimental data, Declarant (Applicant) has provided evidence that Muynck’s Lactobacillus brevis LMG 6906 strain does not possess critical distinguishing characteristics that is possessed by instantly claimed Lactobacillus brevis DSM 22721. 
Accordingly, the rejection of claims 7, 12-14, 16 and 19-21 under 35 U.S.C. § 103(a) as being unpatentable over Van Sinderen, taken in view of Muynck and Reindl, has been withdrawn.
In view of the above, a further search of the prior art (via EAST and Google database searches) did not provide further prior art that would supply the teachings within claims 7, 12-14, 16 and 19-21. 
Based on review of the art of record (i.e., Van Sinderen, Muynck and Reindl) and a further search of the prior art, claim 7 (and dependent claim 16) and claim 12 (and dependent claims 13, 14, 16 and 19-21) are free of the prior art.
Claims 7, 12-14, 16 and 19-21 are directed to allowable methods.  
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLAIMS ALLOWED
Claims 7, 12-14, 16 and 19-21 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631